In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-06-487 CR

 ______________________

 
GERALD LOWELL CASTILLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95156




MEMORANDUM OPINION

	Pursuant to a plea bargain, appellant Gerald Lowell Castille pled guilty to aggravated
robbery.  The trial court found the evidence sufficient to find Castille guilty of aggravated
robbery, but deferred finding Castille guilty, placed him on community supervision for ten
years, ordered him to pay restitution in the amount of $50, and assessed a $1600 fine.  On
February 13, 2006, the State filed a motion to revoke Castille's unadjudicated community
supervision.  Castille pled "true" to two of the alleged violations of the terms of his
community supervision.  The trial court found that Castille violated two of the conditions of
his community supervision, found him guilty of aggravated robbery, and assessed
punishment at twenty-five years of confinement.    
	Castille's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On February 1, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from the appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice								
Submitted on May 29, 2007       
Opinion Delivered June 6, 2007								
Do not publish

Before Gaultney, Kreger, and Horton, JJ.


1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.